Exhibit 10.1

 

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS

SAN FRANCISCO, CALIFORNIA

 

 

 

)

 

 

In the Matter of

 

)

 

 

 

 

)

 

CONSENT ORDER

BUTTE COMMUNITY BANK

 

)

 

 

CHICO, CALIFORNIA

 

)

 

FDIC-10-097b

 

 

)

 

 

(INSURED STATE NONMEMBER BANK)

 

)

 

 

 

 

)

 

 

 

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Butte Community Bank, Chico, California (“Bank”) under
Section 3(q) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §
1813(q)(3).  The California Department of Financial Institutions (“CDFI”) is the
appropriate State banking agency for the Bank under Division 1 of the California
Financial Code.

 

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation to the Issuance of a Consent Order
(“Stipulation”), dated May 11 2010, that is accepted by the FDIC and the CDFI. 
With the Stipulation, the Bank has consented, without admitting or denying any
charges of unsafe or unsound banking practices relating to management, asset
quality, loans, liquidity, and brokered deposits, to the issuance of this
Consent Order (“Order”) by the FDIC and the CDFI pursuant to Section 8(b)(1) of
the FDI Act, and Section 1913.

 

--------------------------------------------------------------------------------


 

Having determined that the requirements for issuance of an order under
Section 8(b) of the FDI Act, 12 U.S.C. § 1818(b), and Section 1913 have been
satisfied, the FDIC and the CDFI hereby order that:

 

1.                                       The Bank shall have and retain
qualified management.

 

(a)                                  Each member of management shall have
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank.  Management shall include the following:  (i) a
chief executive officer with proven ability in managing a bank of comparable
size and risk profile; (ii) a chief financial officer with proven ability in all
aspects of financial management; and (iii) a senior lending officer with
significant lending, collection, and loan supervision experience and experience
in upgrading a low quality loan portfolio.  Each member of management shall be
provided appropriate written authority from the Board to implement the
provisions of this Order.

 

(b)                                 The qualifications of management shall be
assessed on its ability to:

 

(i)                                     comply with the requirements of this
Order;

 

(ii)                                  operate the Bank in a safe and sound
manner;

 

(iii)                               comply with applicable laws and regulations;
and

 

(iv)                              restore all aspects of the Bank to a safe and
sound condition, including asset quality, capital adequacy, earnings, management
effectiveness, liquidity, and sensitivity to market risk.

 

(c)                                  During the life of this Order, the Bank
shall notify the Regional Director of the FDIC’s San Francisco Regional Office
(“Regional Director”) and the Commissioner of the California Department of
Financial Institutions (“Commissioner”) in writing when it proposes to add or
replace any individual on the Board, or employ any individual to serve as a
senior executive officer, or change the responsibilities of any existing senior
executive officer to

 

2

--------------------------------------------------------------------------------


 

include the responsibilities of another senior executive officer position.  The
term “senior executive officer” shall have the same meaning ascribed to it in
Part 303 of the FDIC’s Rules and Regulations, 12 C.F.R. § 303.101.  The
notification shall include a completed Interagency Biographical and Financial
Report and Interagency Change in Director or Senior Executive Officer and must
be received at least 30 days before the addition, employment or change of
responsibilities is intended to become effective.  The Regional Director and the
Commissioner shall have the power under the authority of this Order to
disapprove the addition, employment or change of responsibilities of any
proposed officer or director.

 

(d)                                 The requirement to submit information and
the prior disapproval provisions of this paragraph are based upon the authority
of 12 U.S.C. § 1818(b) and do not require the Regional Director and the
Commissioner to complete their review and act on any such information or
authority within 30 days, or any other timeframe.  The Bank shall not add,
employ or change the responsibilities of any proposed director or senior
executive officer until such time as the Regional Director and the Commissioner
have completed their review.

 

2.                                       Within 180 days from the effective date
of this Order, the Board shall obtain an independent study of the management and
personnel structure of the Bank to determine whether the Bank is staffed by
qualified individuals commensurate with its size and risk profile to ensure the
safe and profitable operation of the Bank.  Such study shall include, at a
minimum, a review of the duties, responsibilities, qualifications, and
remuneration of the Bank’s officers, an evaluation of management resources, and
recommendations regarding management and staffing in the context of the Bank’s
strategic plan.  A copy of the study shall be submitted to the Regional Director
and the Commissioner.  The Board shall adopt a plan to implement the
recommendations of the study.  The plan policy and its implementation shall be
satisfactory to

 

3

--------------------------------------------------------------------------------


 

the Regional Director and the Commissioner as determined at subsequent
examinations and/or visitations.

 

3.                                       (a)                                 
Within 90 days from the effective date of this Order, the Bank shall increase
and thereafter maintain its Tier 1 capital in such an amount to ensure that the
Bank’s leverage ratio equals or exceeds 10 percent and shall maintain such
level.

 

(b)                                 Within 90 days from the effective date of
this Order, the Bank shall increase and thereafter maintain its total risk-based
capital ratio in such an amount as to equal or exceed 13 percent and shall
maintain such level.

 

(c)                                  Within 60 days from the effective date of
this Order, the Bank shall develop and adopt a plan to meet and maintain the
capital requirements of this Order and to comply with the FDIC’s Statement of
Policy on Risk-Based Capital contained in Appendix A to Part 325 of the FDIC’s
Rules and Regulations, 12 C.F.R. Part 325, Appendix A.  Such plan and its
implementation shall be in a form and manner acceptable to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.

 

(d)                                 The level of capital to be maintained during
the life of this Order shall be in addition to a fully funded allowance for loan
and lease losses, the adequacy of which shall be satisfactory to the Regional
Director and the Commissioner as determined at subsequent examinations and/or
visitations.  Any increase in Tier 1 capital necessary to meet the requirements
of this paragraph may not be accomplished through a deduction from the Bank’s
allowance for loan and lease losses.

 

(e)                                  If all or part of the increase in capital
required by this Order is accomplished by the sale of new securities, the Board
shall adopt and implement a plan for the sale of such additional securities,
including the voting of any shares owned or proxies held or controlled by them
in favor of the plan.  Should the implementation of the plan involve a public

 

4

--------------------------------------------------------------------------------


 

distribution of the Bank’s securities (including a distribution limited only to
the Bank’s existing shareholders), the Bank shall prepare offering materials
fully describing the securities being offered, including an accurate description
of the financial condition of the Bank and the circumstances giving rise to the
offering, and any other material disclosures necessary to comply with all
applicable State and Federal securities laws.  Prior to the implementation of
the plan and, in any event, not less than 20 days prior to the dissemination of
such materials, the plan and any materials used in the sale of the securities
shall be submitted to the FDIC, Registration, Disclosure and Securities Unit,
550 17th St. N.W., Washington, D.C. 20429, for review, and to the Commissioner
to obtain any and all necessary securities permits or other approvals.  Any
changes requested by the FDIC or the Commissioner shall be made prior to
dissemination.  If the increase in capital is provided by the sale of
noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Regional
Director and the Commissioner for prior approval.

 

(f)                                    Subject to obtaining all required prior
authorizations, permits or other approvals from the Commissioner, the Bank shall
promptly revise or supplement the offering materials it is using in connection
with the offer and sale of its securities to fully and fairly disclose every
material change or development regarding the Bank and its operation, including
every planned change that would be material, that occurs during the offering of
the securities.  The Bank shall provide the revised offering materials or
supplement, along with a notice that the subscriber may rescind its
subscription, to each subscriber that has submitted a subscription for the
Bank’s securities before receiving the revised offering materials or supplement
for at least ten (10) days before accepting the subscriber’s subscription.

 

5

--------------------------------------------------------------------------------


 

(g)                                 In complying with the provisions of this
paragraph, the Bank shall provide to any subscriber and/or purchaser of the
Bank’s securities, a written notice of any planned or existing development or
other changes which are materially different from the information reflected in
any offering materials used in connection with the sale of Bank securities.  The
written notice required by this paragraph shall be furnished within 10 days from
the date such material development or change was planned or occurred, whichever
is earlier, and shall be furnished to every subscriber and/or purchaser of the
Bank’s securities who received or was tendered the information contained in the
Bank’s original offering materials.

 

(h)                                 For the purposes of this Order, the terms
“leverage ratio”, “Tier 1 capital” and “total risk-based capital ratio” shall
have, the meanings ascribed to them in Part 325 of the FDIC’s Rules and
Regulations, 12 C.F.R. §§ 325.2(m), 325.2(v), 325.2(y), and Appendix A.

 

4.                                       The Bank shall not pay cash dividends
or make any other payments to its shareholders without the prior written consent
of the Regional Director and the Commissioner.

 

5.                                       (a)                                 
Within 10 days from the effective date of this Order, the Bank shall eliminate
from its books, by charge-off or collection, all assets classified “Loss” in the
Joint FDIC and CDFI Report of Examination dated January 11, 2010 (“ROE”) that
have not been previously collected or charged off.  Elimination of these assets
through proceeds of other loans made by the Bank is not considered collection
for the purpose of this paragraph.

 

(b)                                 Within 180 days from the effective date of
this Order, the Bank shall have reduced the assets classified “Substandard” and
“Doubtful” in the ROE, that have not previously been charged off to not more
than 75 percent of the Bank’s Tier 1 capital and ALLL.

 

(c)                                  The requirements of this paragraph are not
to be construed as standards for future operations and, in addition to the
foregoing, the Bank shall eventually reduce the total of all adversely
classified assets.  Reduction of these assets through proceeds of other loans
made

 

6

--------------------------------------------------------------------------------


 

by the Bank is not considered collection for the purpose of this paragraph.  As
used in this paragraph the word “reduce” means:

 

(i)                                     to collect;

 

(ii)                                  to charge-off; or

 

(iii)                               to sufficiently improve the quality of
assets adversely classified to warrant removing any adverse classification, as
determined by the FDIC and the CDFI.

 

6.                                       (a)                                 
Within 30 days from the effective date of this Order, the Board shall develop or
revise, adopt and implement a comprehensive policy for determining the adequacy
of the ALLL.  For the purpose of this determination, the adequacy of the reserve
shall be determined after the charge-off of all loans or other items classified
“Loss.”  The policy shall provide for a review of the allowance at least once
each calendar quarter.  Said review shall be completed in order that the
findings of the Board with respect to the ALLL are properly reported in the
quarterly Reports of Condition and Income.  The review shall focus on the
results of the Bank’s internal loan review, loan loss experience, trends of
delinquent and non-accrual loans, an estimate of potential loss exposure of
significant credits, concentrations of credit, and present and prospective
economic conditions.  A deficiency in the allowance shall be remedied in the
calendar quarter it is discovered, prior to submitting the Report of Condition,
by a charge to current operating earnings.  The minutes of the Board meeting at
which such review is undertaken shall indicate the results of the review.  Upon
completion of the review, the Bank shall increase and maintain its ALLL
consistent with the ALLL policy established.  Such policy and its implementation
shall be satisfactory to the Regional Director and the Commissioner as
determined at subsequent examinations and/or visitations.

 

7.                                       (a)                                 
Beginning with the effective date of this Order, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan

 

7

--------------------------------------------------------------------------------


 

or other extension of credit from the Bank that has been charged off or
classified, in whole or in part, “Loss” and is uncollected.  This paragraph
shall not prohibit the Bank from renewing or extending the maturity of any
credit in accordance with the Financial Accounting Standards Board Statement
Number 15 (“FASB 15”).

 

(b)                                 Beginning with the effective date of this
Order, the Bank shall not extend, directly or indirectly, any additional credit
to, or for the benefit of, any borrower who has a loan or other extension of
credit from the Bank that has been classified, in whole or part, “Doubtful” or
Substandard” without the prior approval of a majority of the Board or loan
committee of the Bank.  The Board and loan committee shall not approve any
extension of credit or additional credit to such borrowers without first
collecting in cash all past due interest.

 

8.                                       Within 90 days from the effective date
of this Order, the Bank shall develop or revise, adopt, and implement a written
plan, approved by its Board and acceptable to the Regional Director and the
Commissioner for systematically reducing the amount of loans or other extensions
of credit advanced, directly or indirectly, to or for the benefit of, any
borrowers in the “Construction and Land Development” Concentration.  Such plan
shall be in conformance with Appendix A of Part 365 of the FDIC’s Rules and
Regulations, 12 C.F.R. Part 365, Appendix A; and Financial Institution Letter
(FIL)-104-2006, Commercial Real Estate Lending Joint Guidance, dated
December 12, 2006.

 

9.                                       (a)                                 
Within 90 days from the effective date of this Order, the Bank shall develop or
revise, adopt, and implement written lending and collection policies to provide
effective guidance and control over the Bank’s lending function.  Such policies
and their implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The initial revisions to the Bank’s loan
policy and practices required by this paragraph shall, at a minimum, include the
following:

 

(i)                                     provisions, consistent with the FDIC’s
instructions for the preparation of Reports of Condition and Income, under which
the accrual of interest income is discontinued and previously accrued interest
is reversed on delinquent loans;

 

(ii)                                  provisions which require realistic
repayment terms, and current credit information adequate to support the
outstanding indebtedness of the borrower.  Such documentation shall include
current financial information, profit and loss statements or copies of tax
returns and cash flow projections;

 

(iii)                               provisions which incorporate limitations on
the amount that can be loaned in relation to established collateral values;

 

(iv)                              provisions that specify the circumstances and
conditions under which real estate appraisals must be conducted by an
independent third party;

 

(v)                                 provisions that establish standards for
unsecured credit;

 

(vi)                              provisions that require an accurate internal
grading system;

 

(vii)                           the Board shall adopt procedures whereby officer
compliance with the revised loan policy is monitored and responsibility for
exceptions thereto assigned.  The procedures adopted shall be reflected in
minutes of a Board meeting at which all members are present and the vote of each
is noted.

 

10.                                 Within 90 days from the effective date of
this Order, the Bank shall develop or revise, adopt, and implement a written
liquidity and funds management policy that adequately addresses liquidity needs
and appropriately reduces its reliance on non-core funding sources.  Such policy
and its implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.

 

9

--------------------------------------------------------------------------------


 

11.                                 (a)                                  Within
30 days from the effective date of this Order, the Bank shall develop or revise,
adopt, and implement a written plan addressing retention of profits, reducing
overhead expenses, and setting forth a comprehensive budget covering the period
6/30/2010 to 12/31/2010.  The plan required by this Paragraph shall contain
formal goals, strategies and benchmarks which are consistent with sound banking
practices to improve the Bank’s net interest margin, increase interest income,
reduce discretionary expenses, and improve and sustain earnings of the Bank.  It
shall also contain a thorough description of the operating assumptions that form
the basis for, and adequately support, each major component of the plan.  Such
plan and its implementation shall be satisfactory to the Regional Director and
the Commissioner as determined at subsequent examinations and/or visitations.

 

(b)                                 Following the end of each calendar quarter,
the Board shall evaluate the Bank’s actual performance in relation to the plan
and shall record the results of the evaluation, and any actions taken by the
Bank, in the minutes of the Board meeting at which such evaluation is
undertaken.

 

12.                                 Within 180 days from the effective date of
this Order, the Bank shall develop or revise, adopt, and implement a written
three-year strategic plan.  Such plan shall be submitted to the Regional
Director and the Commissioner and shall include specific goals for the dollar
volume of total loans, total investment securities, and total deposits as of
year-end 12/31/2010, 12/31/2011, and 12/31/2012.  For each time frame, the plan
will also specify:

 

(a)                                  the anticipated average maturity and
average yield on loans and securities;

 

(b)                                 the average maturity and average cost of
deposits;

 

(c)                                  the level of earning assets as a percentage
of total assets; and

 

(d)                                 the ratio of net interest income to average
earning assets.

 

10

--------------------------------------------------------------------------------


 

Such plan and its implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.

 

13.                                 During the life of this Order, the Bank
shall not establish any new branches or other offices of the Bank without the
prior written consent of the Regional Director and the Commissioner.

 

14.                                 During the life of this Order, the Bank
shall notify the Regional Director and Commissioner no less than one business
day before making any public announcement or notification regarding changes in
the Bank’s financial condition, executive management or Board.

 

15.                                 (a)                                  During
the life of this Order, the Bank shall comply with the provisions of section
337.6 of the FDIC’s Rules and Regulations, 12 C.F.R. § 337.6.

 

(b)                                 Within 60 days from the effective date of
this Order the Bank shall submit to the Regional Director and the Commissioner a
written plan for eliminating its reliance on brokered deposits.  The plan shall
contain details as to the current composition of brokered deposits by maturity
and explain the means by which such deposits will be reduced.  For purposes of
this Order, brokered deposits are defined as described in section 337.6(a)(2) of
the FDIC’s Rules and Regulations, 12 C.F.R. § 337.6(a)(2).  Such plan and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.

 

16.                                 Within 30 days of the end of the first
quarter following the effective date of this Order, and within 30 days of the
end of each quarter thereafter, the Bank shall furnish written progress reports
to the Regional Director and the Commissioner detailing the form and manner of
any actions taken to secure compliance with this Order and the results thereof. 
Such reports shall include a copy of the Bank’s Reports of Condition and
Income.  Such reports may be

 

11

--------------------------------------------------------------------------------


 

discontinued when the corrections required by this Order have been accomplished
and the Regional Director and the Commissioner have released the Bank in writing
from making further reports.

 

17.                                 Following the effective date of this Order,
the Bank shall provide a copy of the Order or otherwise furnish a description of
the Order to its shareholder(s) in conjunction with:

 

(a)                                  the Bank’s next shareholder communication;
and

 

(b)                                 the notice or proxy statement preceding the
Bank’s next shareholder meeting.

 

The description shall fully describe the Order in all material respects.  The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Protection, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Washington, D.C.
20429, at least 20 days prior to dissemination to shareholders.  Any changes
requested to be made by the FDIC shall be made prior to dissemination of the
description, communication, notice, or statement.

 

The provisions of this Order shall not bar, estop, or otherwise prevent the
FDIC, the CDFI, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties, as that term is defined in Section 3(u) of the
FDI Act, 12 U.S.C. § 1813(u).

 

This Order will become effective upon its issuance by the FDIC and the CDFI.

 

The provisions of this Order shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.

 

The provisions of this Order shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the FDIC and the CDFI.

 

12

--------------------------------------------------------------------------------


 

Violation of any provisions of this Order, will be deemed to be conducting
business in an unsafe or unsound manner, and will subject the Bank to further
regulatory enforcement action.

 

Issued pursuant to delegated authority

 

Dated at San Francisco, California, this 18th day of May, 2010.

 

 

/s/ J. George Doerr

 

/s/ Craig A. Carlson

J. George Doerr

 

Craig A. Carlson

Deputy Regional Director

 

Senior Deputy Commissioner

Risk Management

 

and Chief Examiner

Division of Supervision and Consumer Protection

 

California Department of Financial

San Francisco Region

 

Institutions

Federal Deposit Insurance Corporation

 

 

 

13

--------------------------------------------------------------------------------

 